Opinion issued March 28, 2013




                                    In The
                             Court of Appeals
                                    For The
                         First District of Texas


                             NO. 01-12-01053-CV


                        JOHN COLEMAN, Appellant

                                       V.

                     LAQUISHA MARTELLE, Appellee


                   On Appeal from the 310th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2005-47351


                      MEMORANDUM OPINION

      Appellant, John Coleman, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also
TEX. GOV’T CODE ANN. § 51.207 (West Supp. 2012), § 51.941(a) (West 2005),

§ 101.041 (West Supp. 2012); Order Regarding Fees Charged in Civil Cases in the

Supreme Court and the Courts of Appeals and Before the Judicial Panel on

Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted

in TEX. R. APP. P. app. A § B(1). After being notified that this appeal was subject

to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5; 42.3(c).

      We dismiss the appeal for nonpayment of all required fees.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                         2